Title: Enclosure: [Estimate of Emoluments of Collectors Office], [2 February 1790]
From: Williams, Otho H.
To: Hamilton, Alexander


Upon a presumption the propriety of which ought to be admitted, that the Importations of the 10th. of August to 31 Decmr. are equal to half the business of the Year at this port, a just estimate of the emoluments of the Collectors Office will appear thus.



in addn.
6.51 


The Gross amount of duties is

56,995.62½




57,002.13½


Deductions on UStates bottoms



  3,268.98.
  }


   293.34



3,562.32 


Ditto prompt payments




53,439.81½


Deduct also for payts. to Subaltern Officers 1152.28½ and incidental charges &c. 490.82½ upon which no Commission is allowed by Law}

1,643.11 




51,796.70½


Charge Com ½ ⅌ Cent on 51,796.70½. payable @ four, Six, and twelve, Months}

258.98. 


Fees ⅌ dividend with Naval Officer
709.15 


From the gross amount of Commission and fees
968.13 


Deduct for actual expences to assistants
400.00. 



Actual do. Stationary & Blanks
112.26⅓



Allow for House rent, Office & Store keeper
200.00. very low


do. for fuel, chandlery and a Servant, Subsiste, &c.
87.73.⅔





800.00 



residue
168.13 


In forming his estimate I have no consideration of the circumstances of a necesity to reside in Baltimore, and the inconvenience of doing so without my family—a residence in the Country would be much cheaper and The tenement which I occupy would bring me a much higher rent than I have calculated upon in the estimate. My assistants are the same, and are employed at the same rates as those who served me under the late state laws. I cannot wish for assistants more capable, but they are insufficient for the effectual execution of the comparitively exorbitant task imposed upon the Collector. My Personal application is as constant as my health will permit and my office hours are regulated only by the hours of rising—necessary refreshment, and resting.
